  Case 17-26674         Doc 23     Filed 05/13/19 Entered 05/13/19 09:59:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26674
         NATASHA JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/06/2017.

         2) The plan was confirmed on 10/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/09/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-26674       Doc 23        Filed 05/13/19 Entered 05/13/19 09:59:31                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,300.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $7,300.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,971.76
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $352.75
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,324.51

Attorney fees paid and disclosed by debtor:                   $28.24


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE BANK                 Unsecured          67.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       3,621.37        3,621.37           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,000.00            NA              NA            0.00        0.00
COMCAST CABLE %XFINITY           Unsecured         300.00           NA              NA            0.00        0.00
COMENTIY BANK                    Unsecured         803.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured         300.00        277.42          277.42           0.00        0.00
EQUIANT FINANCIAL SERVICES       Secured        5,419.00            NA              NA            0.00        0.00
EQUIANT FINANCIAL SERVICES       Unsecured            NA            NA              NA            0.00        0.00
FIFTH THIRD BANK                 Unsecured         600.00           NA              NA            0.00        0.00
KAY JEWELERS                     Unsecured         741.00           NA              NA            0.00        0.00
KIA MOTORS FINANCE CO            Secured        8,775.00     17,046.23        16,946.00      1,449.42    1,526.07
KIA MOTORS FINANCE CO            Unsecured      8,171.00            NA           100.23           0.00        0.00
LVNV FUNDING                     Unsecured         623.00        672.28          672.28           0.00        0.00
NICOR GAS                        Unsecured         500.00        160.08          160.08           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      1,243.00       1,154.93        1,154.93           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      1,047.00       1,071.10        1,071.10           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         710.00        666.16          666.16           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         164.00        154.66          154.66           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         511.00        819.10          819.10           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         722.00        772.36          772.36           0.00        0.00
Source Receivables Man           Unsecured      2,122.00            NA              NA            0.00        0.00
Spot Loan                        Unsecured         900.00           NA              NA            0.00        0.00
T MOBILE                         Unsecured         350.00           NA              NA            0.00        0.00
TCF BANK                         Unsecured         600.00           NA              NA            0.00        0.00
UNITED CONSUMER FINANCIAL SRV    Unsecured         305.00           NA           345.61           0.00        0.00
UNITED CONSUMER FINANCIAL SRV    Secured              NA         345.61          345.61           0.00        0.00
US BANK                          Unsecured         600.00           NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured     60,000.00     31,283.09        31,283.09           0.00        0.00
VERIZON                          Unsecured      1,100.00            NA              NA            0.00        0.00
VILLAGE OF MATTESON              Unsecured         250.00           NA              NA            0.00        0.00
VILLAGE OF RIVERDALE             Unsecured         250.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-26674     Doc 23     Filed 05/13/19 Entered 05/13/19 09:59:31                   Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim         Claim        Claim         Principal       Int.
Name                           Class    Scheduled      Asserted     Allowed          Paid          Paid
WEBBANK                     Unsecured         691.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                         Claim          Principal                 Interest
                                                       Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00              $0.00                  $0.00
      Mortgage Arrearage                                $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                      $16,946.00          $1,449.42              $1,526.07
      All Other Secured                               $345.61              $0.00                  $0.00
TOTAL SECURED:                                     $17,291.61          $1,449.42              $1,526.07

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                 $0.00               $0.00
       Domestic Support Ongoing                          $0.00                 $0.00               $0.00
       All Other Priority                                $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                          $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                        $41,098.39                  $0.00               $0.00


Disbursements:

       Expenses of Administration                         $4,324.51
       Disbursements to Creditors                         $2,975.49

TOTAL DISBURSEMENTS :                                                                      $7,300.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-26674         Doc 23      Filed 05/13/19 Entered 05/13/19 09:59:31                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
